internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------------------------ ------------------- -------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-106500-15 date date settlor trust ------------------------- ----------------------------------------------- ------------------------ daughter ----------------------------------------------- ------------------------- --------------------------- -------------------------- -------------------------- ------ ----------------------------------------- date date date state a b court ----------------------------------------- ----------------------------------------------- ----------------------------------------------- ------------------ plr-106500-15 dear ----------------- this letter responds to a letter dated date submitted on behalf of trust requesting rulings on the income estate gift and generation-skipping_transfer gst tax consequences of the division of a_trust facts settlor died on date a resident of state sec_2_1 of settlor’s will dated date established a_trust trust for the benefit of daughter and her descendants sec_2_1 of settlor’s will provides that the trustee may pay to daughter all or part of the net_income of trust as the trustee determines to be necessary to provide for her support comfort maintenance and medical_care additionally sec_2_1 provides that the trustee in its discretion may distribute any net_income not paid to daughter to any one or more of daughter’s issue in such shares as the trustee determines net_income not distributed is to be accumulated and added to principal sec_2_1 of settlor’s will provides that the trustee in its discretion may make distributions of principal to daughter to the extent the net_income of trust is insufficient to provide for daughter’s support and maintenance or to meet any emergency which may confront daughter sec_2_1 of settlor’s will provides that the trustee in its discretion may distribute to any one or more of daughter’s children as much of the principal as the trustee determines is necessary to provide for such child’s support maintenance education and medical_care considering his or her other income and means of support known to the trustee any distribution of principal made to daughter’s child under this section shall be treated as an advancement of principal to such child and shall be charged without interest at the value of such advancement when made against the distributive_share of such child or of such child’s issue upon the termination of trust sec_2_1 of settlor’s will provide that trust terminates upon the death of daughter upon termination trust shall distribute principal and any undistributed_income to the then living issue of daughter per stirpes subject_to any adjustments made for advancements as provided in sec_2_1 section a of state statute permits a trustee to divide a_trust into two or more separate trusts if the result does not substantially impair the rights of any beneficiary or have a materially adverse effect on the achievement of the purposes of the trust further section b of state statute permits a court with the consent of the trust beneficiaries to plr-106500-15 modify the terms of the trust if the court concludes that modification is not inconsistent with a material purpose of the trust trust through its trustee proposes to divide trust’s assets into two separate trusts successor trusts where each successor trust will benefit daughter and one of daughter’s two children and the descendants of such child the trustee proposes to effectuate this division pursuant to authority granted to it under state law and only after approval of its action by a court of competent jurisdiction in state the trustee will allocate a percent pro-rata portion of each of the assets of trust to each of the successor trusts the provisions of each successor trust will continue to be governed by the terms of trust except that so long as there is any living descendant within a particular family line distributions of income and principal will be limited to daughter and the descendants of that particular family line in addition daughter’s distributions of income or principal must come equally from both successor trusts in all other respects the successor trusts will be identical to trust it has been represented that there have not been any distributions from trust described in sec_2_1 of settlor’s will it has been further represented that sufficient gst_exemption has been allocated to trust such that trust has a zero inclusion_ratio the trustee and beneficiaries filed a petition for modification and division of trust with court on date court issued an order approving the modification and division effective upon the receipt of rulings set forth below from the internal_revenue_service a motion for supplemental order has been filed to make it clear that following the division of trust into successor trusts any future distributions to daughter will be made from and charged equally to each successor trust rulings requested the modification and division of trust into successor trusts will not alter the inclusion_ratio of trust and each successor trust will have the same inclusion_ratio as trust for gst tax purposes the modification and division of trust into successor trusts will not create or result in a transfer of property subject_to federal gift_tax under sec_2501 of the internal_revenue_code code the modification and division of trust into successor trusts will not cause any portion of the assets of trust or successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 the successor trusts will be treated as separate trusts for federal_income_tax purposes pursuant to sec_643 the modification and division of trust into successor trusts will not result in treating any trust property as paid credited or distributed for purposes of sec_661 or sec_1_661_a_-2 of the income_tax regulations and so will not result in realization of any income gain_or_loss under sec_661 or sec_662 by trust the successor trusts or a beneficiary of any of the trusts in addition the plr-106500-15 modifications and division of trust into successor trusts will not result in the realization of any income gain_or_loss to trust the successor trusts or a beneficiary of any of those trusts under sec_61 or sec_1001 the modification and division of trust into successor trusts will result in each successor trust holding its share of trust’s property with the same basis as it had when owned by trust at the time of the division into successor trusts under sec_1015 ruling sec_2601 imposes a tax on every gst under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount the amount_involved in the gst transfer by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the gst occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a gst i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred sec_2631 in effect for the date of the transfer provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation plr-106500-15 as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the instant case trust became irrevocable after date it is represented that sufficient gst_exemption was allocated to trust so that trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the proposed modification and division of trust into successor trusts is similar to the facts in example of sec_26_2601-1 therefore the proposed modifications and division i will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the division and ii will not extend the time for vesting of any beneficial_interest beyond the period provided for under trust accordingly based upon the facts submitted and the representations made we plr-106500-15 conclude that the modification and division of the trust into successor trusts will not alter the inclusion_ratio of trust and the successor trusts will each have the same inclusion_ratio as trust for gst tax purposes ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible in this case the proposed modification and division of trust does not increase decrease or otherwise change any beneficiary's beneficial_interest in trust accordingly based upon the facts submitted and the representations made the modification and division of trust into successor trusts will not create or result in a transfer of property subject_to federal gift_tax under sec_2501 ruling sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of the decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for his life or for any period not ascertainable without reference to the decedent’s death or for any period which does not in fact end before the decedent’s death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-106500-15 sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if the possession or enjoyment thereof can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of the reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent’s death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property the beneficiaries of the successor trusts have the same interests after the modification and division as they had prior to the modification and division therefore nothing will be transferred by them by reason of the proposed modification and division accordingly based upon the facts submitted and the representations made we conclude that the modification and division of trust into successor trusts will not cause any portion of the assets of trust or successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was plr-106500-15 irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date successor trusts will each have different primary beneficiaries we conclude that as long as each successor trust created by the division of trust is separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_61 defines gross_income as all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received plr-106500-15 sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_1_1001-1 provides that except as provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income of loss sustained an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlement different in_kind or extent or if they confer different rights and powers u s pincite revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the property sever their joint_interests in order to extinguish their survivorship interests trustee will divide trust by allocating a pro_rata portion of each and every asset of trust to the two successor trusts since the trust beneficiaries will hold essentially the same interests before and after the division of trust into the successor trusts there will be no exchange of property interests that can be characterized as materially different under sec_1001 nor any amount includible in gross_income under sec_61 moreover sec_1_1001-1 provides that the pro_rata division or severance of any trust pursuant to authority in an applicable_state_statute is not an exchange of property differing materially either in_kind or extent in this case section a of state statute permits such division of trust therefore based on the facts submitted and representations made we conclude that the division of trust into two separate trusts is not a distribution under sec_661 or sec_1_661_a_-2 we further conclude that the proposed division of trust’s assets among the two new trusts will not cause trust the two new trusts or the beneficiaries to recognize any income gain_or_loss under sec_61 sec_662 and sec_1001 ruling sec_1015 provides that if the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value plr-106500-15 sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust the basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the trust assets will be the same after the modification and division of trust as the basis of those assets before the modification and division this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
